DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
	Claims 14-20, 22-39 and 41-58 remain pending in this application.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 14-20, 25, 26, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan (EP 0 383 685 A1), in view of Hottinger (US 2008/0066341), Cooper et al. (US 8,272,149), herein Cooper, Finkelstein (US 7,805,859), and Westmoreland et al. (US 2015/0196085), herein Westmoreland.
Regarding claim 14, Mozayan discloses a shoe having a sole and a shoe upper (7) connected to the sole, the shoe upper being connected to the sole, wherein a first hollow space and a second hollow 
 
    PNG
    media_image1.png
    619
    580
    media_image1.png
    Greyscale

Mozayan discloses that the plastic bodies are formed of an elastic material (page 1 machine translation), but does not specifically disclose expanded thermoplastic polyurethane (E-TPU), expanded 
Mozayan discloses that the plastic bodies may have a variety of sizes, but does not specifically disclose that the bodies are between 1-13 mm. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The bodies may have dimensions between 1-13 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 1-13 mm in order to provide differing support characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order 
Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
Regarding claim 15, Mozayan does not specifically disclose that the bodies are between 3-9 mm. However, Finkelstein teaches that the bodies may have dimensions between 3-9 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 3-9 mm in order to provide differing cushioning characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, Mozayan does not disclose a closure element. Hottinger teaches a closure element (scrim) and an insole (insole 16). The closure element is formed by a foil or a plane textile material (fabric) which is glued with a part of the sole (paragraphs 0006, 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a closure element, as taught by Hottinger, to the shoe of Mozayan in order to provide a more secure closure of the plastic bodies within the hollow spaces.
	Regarding claim 18, Mozayan discloses that the first hollow space and the second hollow space are closed by means of the insole, wherein the insole if glued with part of the sole (page 2 machine translation). 
	Regarding claim 19, Hottinger teaches that the plastic bodies consist of foamed plastic material (paragraph 0020).
	Regarding claim 20, Mozayan does not disclose the specific material of the sole. Hottinger teaches that the sole which comprises the first and second hollow spaces comprises a rubber material (paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole of rubber, as taught by Hottinger, in order to use a material well known for use in shoe sole which provides comfort and abrasion resistance. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Claims 25 and 26 are product-by-process claims. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In 
	Regarding claim 34, Mozayan discloses that the second hollow space is larger than the first hollow space (Fig. 10).
	Regarding claim 35, Mozayan discloses that the second hollow space is provided in a forefoot and metatarsal region and the first hollow space is located in a heel region (Fig. 10).

6.	Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, Hottinger, Cooper, Finkelstein, and Westmoreland, as applied to claim 14, further in view of Collins (US 2008/0148599).
	Mozayan does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

7.	Claims 27, 28, 30, 31, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper and Westmoreland.
	Regarding claim 27, Mozayan discloses a shoe, comprising: a sole comprising an insole (6) and a midsole (1, 2) defining a first hollow space and a second hollow space (16); and an upper(7) that is 
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.

	Regarding claim 30, Mozayan discloses that the second hollow space is larger than the first hollow space (Fig. 10).
	Regarding claim 31, Cooper teaches that the plastic bodies are visible through the heel region of the shoe.
	Regarding claim 36, Mozayan discloses that that the second hollow space is provided in a forefoot and metatarsal region and the first hollow space is located in a heel region (Fig. 10).

8.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, Cooper, and Westmoreland, as applied to claim 27, further in view of Collins.
	Mozayan does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

9.	Claims 32, 33, 37, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper and Collins.
	Regarding claim 32, Mozayan discloses a shoe, comprising: a sole defining a midsole (1, 2) having a side region that surrounds at least one hollow space (16), the at least one hollow space defined 
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

	Regarding claim 37, Mozayan discloses that the second hollow space is larger than the first hollow space (Fig. 10).
	Regarding claim 24, Hottinger discloses that the second hollow space is provided in a forefoot and metatarsal region and the first hollow space is located in a heel region (Fig. 10).

10.	Claims 38, 39, 41, 42, and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper.
	Regarding claim 38, Mozayan discloses a shoe, comprising: a sole comprising an insole (6) and a midsole (1, 2) defining a first hollow space and a second hollow space (16), the insole being disposed above the midsole; and an upper (7) that is disposed above and connected to the midsole, wherein the first hollow space within the sole is in a heel region and is filled with a first plurality of spherical and/or ellipsoidal plastic bodies (5), wherein the first hollow space and the second hollow space are closed, and wherein the second hollow space extends through a rear side of a metatarsal region of the sole (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.

	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Regarding claims 39 and 45, Mozayan discloses that the first plurality of plastic bodies are loosely packed against one another and completely fill the first hollow space (Fig. 1).
	Regarding claims 41 and 46, Cooper teaches that the side region is transparent.
	Regarding claim 42 and 47, Cooper teaches that the first plurality of plastic bodies are visible through the heel region of the sole.

11.	Claims 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan and Cooper, as applied to claims 38 and 44, further in view of Hottinger.
Mozayan discloses that the plastic bodies are formed of an elastic material (page 1 machine translation), but does not specifically disclose a foamed plastic material. Hottinger teaches a shoe (shoe 10) having a sole and a shoe upper (as seen in Fig. 1) connected to the sole, wherein at least one hollow space (compartments 20, 22) is formed in the sole, wherein the sole defines a midsole (midsole 14 with outsole 12) that surrounds the hollow space, wherein the hollow space is filled with a number of plastic bodies (loose fill material 18). The plastic bodies may be formed of a foamed plastic material, which provides stability and cushioning (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic bodies of a foamed plastic material, as taught by Hottinger, in order to use a material well known for use in shoe sole plastic bodies, which provides stability and cushioning. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

12.	Claims 49-52 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper and Westmoreland.
	Regarding claim 49, Mozayan discloses a shoe, comprising: a sole including a midsole (2) defining a first hollow space and a second hollow space (16), an insole (6) being disposed above the midsole, and an outsole (1) disposed below the midsole; and an upper (7) disposed above the midsole, wherein the first hollow space within the sole is in a heel region and is filled with a first plurality of plastic bodies (5), wherein the first hollow space and the second hollow space are closed, and wherein the second hollow space extends through a rear side of a metatarsal region between the instep portion of the upper and the first hollow space (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with 
	Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
	Regarding claim 54, Mozayan discloses a shoe, comprising: a sole including a midsole (2) defining a plurality of hollow spaces (16), an insole (6) being disposed above the midsole, and an outsole (1) disposed below the midsole; and an upper (7) disposed above the midsole, wherein the plurality of hollow spaces include a first hollow space and a second hollow space, wherein the first hollow space is in a heel region of the sole and is filled with a first plurality of plastic bodies (5), wherein the second hollow space extends through a metatarsal region of the sole between the instep portion of the upper and the first hollow space, wherein the first hollow space and the second hollow space are closed, and 
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
	Regarding claims 50 and 55, Mozayan discloses that the first plurality of plastic bodies are loosely packed against one another and completely fill the first hollow space (Fig. 1).
	Regarding claims 51 and 56, Cooper teaches that the side region is transparent.
.

13.	Claims 53 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, Cooper, and Westmoreland, and applied to claims 49 and 54, further in view of Hottinger.
	Mozayan discloses that the plastic bodies are formed of an elastic material (page 1 machine translation), but does not specifically disclose a foamed plastic material. Hottinger teaches a shoe (shoe 10) having a sole and a shoe upper (as seen in Fig. 1) connected to the sole, wherein at least one hollow space (compartments 20, 22) is formed in the sole, wherein the sole defines a midsole (midsole 14 with outsole 12) that surrounds the hollow space, wherein the hollow space is filled with a number of plastic bodies (loose fill material 18). The plastic bodies may be formed of a foamed plastic material, which provides stability and cushioning (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic bodies of a foamed plastic material, as taught by Hottinger, in order to use a material well known for use in shoe sole plastic bodies, which provides stability and cushioning. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Amendment
The declaration under 37 CFR 1.132 filed 01/25/2022 is insufficient to overcome the rejection of claims 14-20, 22-39 and 41-58 based upon the combination of Mozayan in view of Hottinger, Cooper et al., Finkelstein, and Westmoreland under 35 U.S.C. 103 as set forth in the last Office action because:  
First, it is noted that the declaration submitted by Applicant was submitted under 37 CFR 1.130(a), it appears that the declaration was intended to be submitted under 37 CFR 1.132.

To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed. The declaration is merely a list of references, and therefore no nexus is established between the claimed invention and the secondary evidence. See MPEP § 716.01(b)
Objective evidence must be factually supported by an appropriate affidavit or declaration to be of probative value. The declaration is merely a list of references, and fails to set forth any facts. See MPEP § 716.01(c)
Asserting commercial success to support a contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success. Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. The declaration is merely a list of references, and fails to set forth any facts. Therefore no nexus is established between the claimed invention and the secondary evidence. See MPEP § 716.03
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The declaration is merely a list of references, and fails to set forth any facts. Therefore no nexus is established between the claimed invention and the secondary evidence. It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Each of the references teaches a well-known concept in the art with an established reason for making the combination. Hottinger teaches the specific material used, which provides stability and cushioning. Finkelstein teaches the size of the plastic bodies, which provides specific support characteristics to the sole. Cooper teaches a transparent or translucent outsole, which enables viewing of the sole material within the outsole cavity. Westmoreland teaches lace receiving openings on an upper, which allows the upper to be tightened and loosened around a wearer’s foot. Each of these teachings relates to the materials used (which are known materials in the art), or to very well-known concepts within footwear, including providing a transparent outsole or including lace openings in the upper (please note the prior art made of record in the Office Action dated 01/07/2021, which show a number of different transparent shoe soles in the prior art).

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP § 716.01(c)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732